Citation Nr: 1101171	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for residuals 
of a fractured left wrist.

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1976 to 
September 1979, and from November 1979 to December 1980. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a November 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia. 

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left 
(minor) wrist disability has been productive of complaints of 
significant pain and loss of ROM; however, ankylosis of the left 
wrist is not supported by x-ray findings or by analogous 
functional loss.   


CONCLUSION OF LAW

The criteria for entitlement to an evaluation in excess of 10 
percent for residuals of a fractured left wrist have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5214, 5215 (2010).





(CONTINUED NEXT PAGE)

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In this case, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2006, prior to the initial RO decision that is the subject of 
this appeal.  The letter informed him of what evidence was 
required to substantiate the claim and of his and VA's respective 
duties for obtaining evidence.   

Moreover, with respect to the Dingess requirements, the Veteran 
was given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as this 
is the premise of the claim.  It is therefore inherent that he 
had actual knowledge of the rating element of the claim.  In 
addition, he was provided with notice of the type of evidence 
necessary to establish an effective date for the disability on 
appeal by correspondence dated in September 2006.  

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has 
obtained VA treatment records.  No additional records have been 
identified.

Next, the Veteran was afforded VA examinations in September 2006 
and February 2010.  The duty to assist does not require that a 
claim be remanded solely because of the passage of time since an 
otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  
Here, there is no objective evidence indicating that there has 
been a material change in the severity of the Veteran's wrist 
since the February 2010 VA examination.  The Board finds the 
above VA examinations to be thorough and adequate upon which to 
base a decision with regard to the Veteran's claim.  The VA 
examiners personally interviewed and examined the Veteran, 
including eliciting a history from the Veteran, and provided the 
information necessary to evaluate his disability under the 
applicable rating criteria.

Accordingly, the Board finds that VA's duty to assist, with 
respect to obtaining a VA examination with respect to the issue 
on appeal, has been met.  38 C.F.R. § 3.159(c)(4).  Therefore, 
the available records and medical evidence have been obtained in 
order to make an adequate determination as to this claim.   

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

The Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The Court 
has held that diagnostic codes predicated on limitation of motion 
do not prohibit consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups under 38 
C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

VA regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  38 
C.F.R. § 4.40 ("functional loss due to pain is to be rated at 
the same level as the functional loss when flexion is impeded"); 
see Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

Normal range of motion of the wrist consists of 70 degrees of 
dorsiflexion, 80 degrees of palmar flexion, 45 degrees ulnar 
deviation, and 20 degrees of radial deviation.  38 C.F.R. § 
4.71a, Plate I (2010).

The diagnostic codes pertaining to impairment of the elbow, 
forearm, wrist, hand, and fingers apply different disability 
ratings based upon whether the major or minor arm is affected.  
38 C.F.R. § 4.71a, DCs 5213 through 5230 (2010).  In this case, 
the evidence shows that the Veteran is right-handed, and thus the 
ratings for the minor (left) hand apply.  38 C.F.R. § 4.69 
(2010).

The Veteran's left wrist disability is rated as 10 percent 
disabling, throughout the rating period on appeal, pursuant to DC 
5215.  DC 5215 provides a maximum benefit of 10 percent.  That 
code section cannot serve as a basis for an increased rating 
here.  Indeed, even considering any complaints of weakness, 
fatigability, or loss of function due to pain, a higher 
disability may not be assigned.  See Johnston v. Brown, 10 Vet. 
App. 80 (1997) (if a claimant is already receiving the maximum 
disability rating available based on symptomatology that includes 
limitation of motion, it is not necessary to consider whether 38 
C.F.R. §§ 4.40 and 4.45 are applicable).

The Board has considered whether any alternate diagnostic codes 
can serve as a basis for an increased rating here.  In this 
regard, DC 5214 affords a 20 percent rating for favorable 
ankylosis of the minor extremity in 20 to 30 degrees of 
dorsiflexion, a 30 percent rating for ankylosis in any other 
position except favorable, and a 40 percent rating for 
unfavorable ankylosis, in any degree of palmar flexion, or with 
ulnar or radial deviation.  Ankylosis is "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure."  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987).  Here, however, 
the weight of the competent evidence fails to show ankylosis of 
the left wrist.

The Board has considered a February 2009 VA treatment note that 
indicated that the Veteran continued to experience pain in his 
left wrist with restriction of mobility of the left wrist with 
ankylosis.  However, little probative value is given to the 
finding of ankylosis because there is no indication that the 
range of motion of the Veteran's wrist was tested.  There are 
also no X-ray findings.  Moreover, as discussed below, the 
September 2006 and February 2010 VA examination reports are 
negative for X-ray evidence of ankylosis and, even considering 
his complaints of pain on motion, the reports show that the 
Veteran maintains mobility of the wrist. 

A September 2006 VA examiner noted that the Veteran's wrist was 
swollen, especially over the dorsal aspect and was tender to 
palpation over the dorsum of his wrist, particularly in the 
snuffbox. The Veteran reported that he could not pick up things 
in his left hand, due to the pain and inability to use his wrist.  
The Veteran stated that he used his right hand with very limited 
use of his left hand.  He indicated that he could not hold 
anything in the hand because of the pain and the weakness, and 
when he moved his wrist, it started hurting him with a good deal 
of pain.   On physical examination, the Veteran only had 5 to 8 
degrees of radial deviation with significant amount of pain.  The 
Veteran demonstrated 20 degrees of ulnar deviation with pain.  
Dorsiflexion was limited to 10 degrees.  Palmar flexion was 
completely normal.  Repetitive motion resulted in a decrease in 
range of motion.  He had little motion along with pain, weakness, 
lack of endurance, and incoordination.  He was diagnosed with 
posttraumatic arthritis and significant lack of motion of the 
left wrist with pain.  X-ray findings at that time revealed post-
traumatic changes of the carpal navicular bone, degenerative 
changes of the wrist, and mild degenerative changes of the joints 
of the hand.  Ankylosis was not clinically demonstrated.

The Veteran underwent another VA examination in February 2010.  
At that time, chronic edema on the radial aspect of the left 
wrist and tenderness over the navicular bone were noted.  The 
examiner indicated that there was weakness with range of motion 
testing and grip in the left hand.  Range of motion testing 
reflected left radial deviation to 5 degrees, dorsiflexion to 30 
degrees, palmar flexion to 20 degrees, and ulnar deviation to 10 
degrees.  The examiner indicated that repetitive motion resulted 
in increased pain, but that there were no additional limitations 
or loss of motion following three repetitions of range of motion.  
More importantly, the examiner explicitly stated that joint 
ankylosis was not found.  X-ray findings indicated a nonunion 
scaphoid fracture.  Ankylosis was not clinically demonstrated.   
Significantly, while the left wrist disability resulted in 
decreased mobility and manual dexterity and problems with 
weakness and fatigue, the examiner noted that the left wrist 
disability would only result in moderate or mild impairment in 
the Veteran's ability shop, travel, drive, exercise, and attend 
to his activities of daily living.  His ability to engage in 
sports or chores were more seriously hampered, however.

In evaluating whether the Veteran has demonstrated ankylosis of 
the left wrist, the Board ascribes the greatest probative value 
to the clinical findings of the September 2006 and February 2010 
VA examinations.  Although a February 2009 VA treating physician 
noted that the Veteran had ankylosis of the left wrist, x-ray 
findings were not provided to support his fact.  Moreover, both 
the September 2006 and February 2010 VA examiners based their 
clinical diagnosis of the Veteran on a comprehensive physical 
evaluation, which included appropriate diagnostic testing and 
consideration of the Veteran subjective complaints.  As 
previously noted, ankylosis was not demonstrated at either the 
September 2006 or February 2010 VA examinations.  

Although the Board recognizes that the Veteran has significantly 
reduced range of motion in his left wrist, the weight of the 
competent evidence of record does not reveal ankylosis, a 
fixation, of the left wrist.  X-ray evidence simply weighs 
against such a finding.  Indeed, even considering the functional 
loss as per DeLuca, which is not necessarily a factor in 
identifying ankylosis, the Board notes that the Veteran has not 
been shown to experience immobility of the wrist even when it is 
at its worse.  Because ankylosis has not been demonstrated, the 
evidence does not support a higher rating under DC 5214.  There 
are no other relevant diagnostic codes for consideration.  

With respect to the Veteran's claim, the Board has also 
considered the Veteran's statements that his disability is worse.  
In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's left wrist -has been provided by the medical personnel 
who have examined him during the current appeal and who have 
rendered pertinent opinions in conjunction with the evaluations.  
The medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

Based on the evidence, the Board finds that an evaluation in 
excess of 10 percent is not warranted. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
wrist disorder is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's left wrist 
disability with the established criteria found in the rating 
schedule for wrist disorders shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
both range of motion and fixation of the joint (ankylosis). 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his left wrist.  

Further, the Board acknowledges that the February 2010 VA 
examiner determined that the Veteran's left wrist affected, to 
some extent, his ability to work.  However, as previously 
mentioned, his symptoms have been adequately considered by the 
schedular rating.  

In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 


ORDER

A rating in excess of 10 percent for residuals of a fractured 
left wrist is denied. 


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  While 
the Board recognizes that the Veteran reported at both his 
September 2006 and February 2010 that he was unemployed because 
of an aneurysm, the Veteran indicated in his March 2007 notice of 
disagreement that he used to be a welder but could hardly use his 
hand anymore.  A February 2010 VA examiner noted that the 
Veteran's left wrist significantly affected the Veteran's "usual 
occupation."  The Board finds that the issue of TDIU has been 
reasonably raised by the record and is, thus, properly before the 
Board by virtue of his increased-rating claim pursuant to Rice.

However, the Veteran has not received notice pursuant to the VCAA 
as it pertains to his claim for TDIU.  If, as here, the record 
has a procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board. See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  The Board therefore must remand the case to 
the agency of original jurisdiction because the record does not 
show that the Veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.

Accordingly, the case is REMANDED for the following action:

Review the claims file and ensure that all 
notification and development action, to 
include a VA examination if deemed 
necessary, required by the VCAA is 
completed.  In particular, the RO should 
ensure that notification is provided 
regarding requirements and development 
procedures necessary to substantiate a 
claim for TDIU. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


